o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-112962-14 number release date uil --------------------- ----------------------------------- ---------------------------- dear ------------ this letter responds to your date letter to irs chief_counsel william j wilkins you requested information on the refund of federal_insurance_contributions_act fica_taxes on wages you earned for services performed as a medical resident for the period from date until date due to disclosure and privacy laws we are prohibited from providing specific tax or taxpayer information regarding your medical residency employer to anyone other than the taxpayer or the taxpayer's authorized representative however to assist you we can provide some general information which we hope will be helpful services performed by students are excepted from fica_taxes under sec_3121 of the internal_revenue_code the student fica exception the student fica exception applies only to services performed for an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu on date we made an administrative determination to accept the position that medical residents are excluded from fica_taxes based on the student fica exception for tax periods ending before date when new regulations went into effect as a result of this administrative determination institutions that employed medical residents and the individual medical residents are eligible to receive refunds if covered under a timely filed fica refund claim institutions can be covered under fica refund claims they filed individual medical residents can be covered under fica refund claims filed on their behalf by institutions or under fica refund claims they filed themselves in general taxpayers must file claims for credit or refund within years from the time they file the return or years from the time they pay the taxes whichever date is genin-112962-14 later for fica tax refunds the relevant return is generally the employer’s form_941 employer’s quarterly federal tax_return the law deems a form_941 that an employer files before april of the succeeding calendar_year as filed on april of the succeeding calendar_year similarly the law also deems any fica tax an employer paid during this period as paid on april of the succeeding calendar_year taxpayers cannot receive refunds of tax after the expiration of the period of limitations unless they have timely filed a claim for credit or refund before the expiration of the period of limitations sec_301_6402-2 the deadline for filing a refund claim for periods ending before date has expired if you did not timely file an individual refund claim you are only eligible for a refund of the fica_taxes on wages earned for services performed as a medical resident for periods ending before date if your residency employer timely filed a refund claim on your behalf as stated above we are prohibited from providing specific information regarding your medical residency employer to anyone other than the taxpayer or the taxpayer’s authorized representative you should contact your medical residency employer for information on whether it timely filed a refund claim on your behalf i hope this information is helpful if you have any additional questions please contact our office at -------------------- sincerely paul j carlino branch chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
